Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 14-19, 25, 36, 57, 59, 60 are amended. Claims 22, 23 are withdrawn. Claims 2-12, 27-35, 37-46, 48-56, 58, 61 are canceled.
It is noted that claim 36 does not have the proper status identifier and should recite “(Currently Amended)”(See MPEP 714).
Claims 1, 13-21, 24-26, 36, 47, 57, 59, 60 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claims 14, 15 were objected to because of informalities.
Applicant contends: corrective amendments are provided.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 15, 19, 25, 57, 59, 60 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA 35 U.S.C. 112, the applicant), regards as the invention.

In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 101 
4. (previous rejection, withdrawn) Claim 36 was rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. 
Applicant contend: the claims have been amended to exclude B cells.
In view of applicant’s amendments, the rejection is withdrawn.

5. Claims 1, 13-21, 24-26, 36, 47, 57, 59, 60 are allowable as to the elected species. Claims 22, 23, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 1/27/2020, is hereby withdrawn and claims 22, 23 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. (new, necessitated by amendment) Claims 1, 13-26, 36, 47, 57, 59, 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1, 13-26, 36, 47, 57, 59, 60 as submitted 7/29/2021.
It is noted that the instant rejection only applies to rejoined species VACV-5 (SEQ ID NO: 72), MPXV-8 (SEQ ID NO: 164), MPXV-85 (SEQ ID NO: 102), MPXV-99 (SEQ ID NO: 86), MPXV-1 (SEQ ID NO: 92). The specification does not appear to disclose paired chains or light chains or CDRs for said species, rather, only heavy chains and heavy chain CDRs.
Each of the claims is thus drawn, inherently or explicitly, to said antibodies or antibody fragments for detecting orthopoxvirus infection, treating subject infected with orthopoxvirus with said antibodies or antibody fragments, monoclonal antibody or antibody fragments, hybridoma or engineered non-B cell encoding said antibodies or antibody fragments, vaccine formulations comprising two or more of said antibodies or antibody fragments. Thus, the claims are drawn to compositions comprising or methods of using a genus of antibodies comprising at least one chain, and having the ability to bind or detect orthopoxvirus antigen, or treat subjects infected with orthopoxvirus. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, to reiterate, the specification teaches: VACV-5 (SEQ ID NO: 72), MPXV-8 (SEQ ID NO: 164), MPXV-85 (SEQ ID NO: 102), MPXV-99 (SEQ ID NO: 86), MPXV-1 (SEQ ID NO: 92) and CDRs associated thereto. It is noted the specification does not teach the complementary light chains or light chain CDRs for said antibodies, or only teaches heavy chains and heavy chain CDRs, while the other chain appears to be “ND” or “not determined”.
However, by reciting antibody or antibody fragments, the scope of the claims also reads upon antibodies with just heavy chain or heavy chain variable region. Thus, the specification, while pointing to antibodies with heavy chains SEQ ID NO: 72, SEQ ID NO: 164, SEQ ID NO: 102, SEQ ID NO: 86, SEQ ID NO: 92, and CDRs associated thereto, does not appear to provide support for additional embodiments of said antibodies.
It is known in the art that even the most minor differences can have significant effects on antigen-antibody binding ability. The art relating to antibodies recognizes that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity that is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that properassociation of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. ("Single amino acid substitution altering antigen-binding specificity," Proc Natl Acad Sci USA 79:1979-1983 (1982))(See PTO-892: Notice of References Cited). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
Therefore, in light of the knowledge in the art, broad scope of the claims (antibodies or antibody fragments having clone-paired CDR sequences), which reads upon binding with use of just one of the claimed heavy chain variable regions, and the teachings in the specification, there is still a high level of uncertainty as to which antibodies fall within the scope of the indicated genus and show the ability to bind or detect orthopoxvirus antigen, or treat subjects infected with orthopoxvirus.
In view of the fact that the examples provided do not demonstrate possession of the genus encompassing antibodies showing the binding and therapeutic activity using antibodies or fragments with one of the claimed heavy chains SEQ ID NO: 72, SEQ ID NO: 164, SEQ ID NO: 102, SEQ ID NO: 86, SEQ ID NO: 92, and that the application has identified no structure correlating with antibodies ability to bind, there is insufficient written description support for the indicated genus of antibodies, and therefore for the methods of using them. 
For the reasons above, and in view of the uncertainty as to which antibodies would be able to bind or detect orthopoxvirus antigen, or treat subjects infected with orthopoxvirus, the application has not provided sufficient written description support for the use of the genus of antibodies with the ability to bind or detect orthopoxvirus antigen, or treat subjects infected with orthopoxvirus. The application therefore fails to provide adequate support for methods of using this genus of antibodies.

Conclusion
7. In addition to those recited in Item #7 of the Non-Final Rejection issued 4/29/2021, the instant claims are also allowable as to clone-paired heavy and light chain CDR sequences for antibodies VACV-8, VACV-56, VACV-66, VACV-77, VACV-116, VACV-117, VACV-128, VACV-136, VACV-138, VACV-168, VACV-159, VACV-199, VACV-228, VACV-230, VACV-304, VACV-1, VACV-59, VACV-151, VACV-282, VACV-80, VACV-314, VACV-315, VACV-33, VACV-34, VACV-154, VACV-300, VACV-302, VACV-303, VACV-309, VACV-312, VACV-313, VACV-318, VACV-308, VACV-305, VACV-306, VACV-307, VACV-311, VACV-316, VACV-310, MPXV-27, MPXV-30, MPXV-40, MPXV-61, MPXV-96, MPXV-2, MPXV-12, MPXV-13, MPXV-25, MPXV-38, MPXV-43, MPXV-66, MPXV-70, MPXV-92, MPXV-39, MPXV-51, MPXV-56, MPXV-91, MPXV-29, MPXV-76, MPXV-79, MPXV-74, MPXV-83, MPXV-87, MPXV-10, MPXV-31, MPXV-53, MPXV-71, MPXV-97, MPXV-9, MPXV-41, MPXV-49, MPXV-28, MPXV-42, MPXV-45, MPXV-82, MPXV-86, MPXV-88, MPXV-98.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Jensen et al. (US20080069822)(See PTO-892: Notice of References Cited) teaches: anti-orthopoxvirus polyclonal antibodies capable of binding at least three orthopoxvirus related antigens (abstract).
B. Chen et al. (U.S. Patent No. 7914788)(See PTO-892: Notice of References Cited) teaches: monoclonal antibodies that bind or neutralize orthopoxviruses (abstract).
C. Benhia et al. (“Unusual Features of Vaccinia Virus Extracellular Virion Form Neutralization Resistance Revealed in Human Antibody Response to the Smallpox Vaccine,” Journal of Virolog, Vol. 87, No. 3: 1569-1585 (2013))(See PTO-892: Notice of References Cited) teaches: anti-A33 Mabs VV80 and VV22 (p. 1570).
D. Matho et al. (“Structural and Functional Characterization of Anti-A33 Antibodies Reveal a Potent Cross-Species Orthopoxviruses Neutralizer,” PLoS Patho 11(9): e1005148 (2015))(See PTO-892: Notice of References Cited) teaches: Mabs A2C7 and A20G2 that bind to A33 (abstract).
9. No claims are allowed.
10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648